Case 1:21-cv-01563-JMC Document1 Filed 06/23/21 Page 1 of 6
Us. ’n,'.
OKs s Pig

7 is ao

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

 

 

yy Oe» fa Coy,
UNITED STATES DISTRICT COURT “Wag yr
for the C Are, Ny fe Yo
District of Maryland [-| y ee "89
¢ ®
Northern Division “ a
iN

Eyphra R ; .
yphra Ransom Case No. 2 | 15 , 3 J Y J
(to be filled in by the Clerk's Office)

 

Plaintiffts)
(Write the full name af each plaintiff who ts filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see atiached” in the space and attach an additianal
page with the fidl list of names.)
-V-

Jury Trial: (check one) [ ]ves [V]No

Alejandro Mayorkas
Secretary, Department of Homeland Security
(Federa! Emergency Management Agency)

 

Defendant(s}
(Write the full name of each defendant who is being sued. If the
nanies of all the defendants carmot fil in the space above, please
write “see attached” in the space and attach an additional page
with the fill list af nanies.}

a ee ee

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in thé complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Eyphra Ransom
Street Address 101 W Read St. Apt. 605
City and County Baltimore, Baltimore County
State and Zip Code MD 21204
Telephone Number (202)774-8103
E-mail Address ransomeyphra@yahoo.cam

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title /ifitown). Attach additional pages if needed.

Page 1 of 6
Case 1:21-cv-01563-JMC Document 1 Filed 06/23/21 Page 2 of 6

Pro Se [Rest 127864 Complain for Emplonment Diserinination

Defendant No, |
Name
Job or Tithe (tne)
Street Address
City and Comnty
Siate and Zp Code
Telephone Number
E-anail Adidress 1'tnoen)

Defendant No, 2
Name
Job or Tile Gfincn)
Strest Addrsss
City and County
State and Zip Code
Telephone Kumber
E-mail Address (tno

Defendant No, 3
Name
Job or Tithe ft)
Street Address
City and Couny
State and Zip Code
Telephone Kumber
E-mail Address (i/taone)

Defendanf No. 4
Name
Job or Tile fftavn)
Street Address
City and County
State and Zip Code
Telephone Kumber
E-mail Address (iftamcx)

Alejandro W, Mayorkas

Secretary, Department of Homeland Secu
245 Muray Lane Si

Washington

DC 20528-0306

 

 

 

 

Deanne Criswell

 

Administrator, Federal Emergency Management Agency
§00¢ St SW

Washinglon

BC 20024

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page Zof £
Case 1:21-cv-01563-JMC Document 1 Filed 06/23/21 Page 3 of 6

FroSe (Rev. L264 Conphin Fr implooent rina

C. Place of Employment

The address ef which I sought emplovment or was employed by the defendant(s} is

Name Federal Emergency Management Agency
Street Address S000 SL SW

City and County Washington

State and Zip: Code DG 20024

Telephone Kumber

 

 

 

 

J Basis for Jurisdiction

This action is brought for discrimmation in employment pursuant to (ciect ff tha apy:

=]

Title Vil of the Civil Rights Act of 1964, as codified, 42 £°5.C. $8 200 to 2000-17 (race,
celor, perder, religton, national origi).

(Note: in order to Bring suit tn federal disrict court under Title FHL, yon ms first obtain a
Hotice of Right to Sue letter frum the Eaual Employment (pportnity Commission.)

Age Discrimination ia Employment Act of 1967, a3 codified, 29 U.S.C. $§ 621 to 634.

Note: Tn erder io bring nit in federal district court wader the Aue Discriminalion in
Employment Act, you smast frst file a charge with the Equal Employment Opportunity
Commission)

Americans with Disabilities Act of £990, as codified, 42 U.S.C. €8 12112 to L2E1?.

(Note: Ie onder io bring suit in federal dsuriet court under the Americans with Disabilities
ct, vou must first obtain a Novice of Righ to Sine letter from the Equal Employment
Opportunity Commission.)

Other federal law foci the federal irs
49 U.S.C. Section 1983's discrimination statute

Relevant slats law rec, dno

 

 

Relevant city or county law fq, i teow:

 

Pa lofé
Case 1:21-cv-01563-JMC Document 1 Filed 06/23/21 Page 4 of 6

ProSe i {Rev. (216) Couple fer Emplowment Dicensinat rs

Statement of Claim

Wriie a shost and plain statement of the claim. Do act make legal arguments. State as briefly as possible the
facts showing that each plamlif is entitled to the damages or other evel sought. State how each defendam was
involved and what cach defendant did that caused the plaintiff harm or violated tie plaintiff's rights, including
the dates and places ofthat tavolvement or conduct. [ftaore than one ctaim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph, Attach additional papes if needed.

A. The dtserimmmalory conduet of which I complain i lis action includes fhe af shat ape,

Failure to hire me.

Termination of my employment,

Failure fo promote me,

Failure 40 aceommnodate my disebility,

Unequal ‘eras and conditions of my employment,
Retaliztion,

Cither acts neni:

CGI ESIC!

(Note: Only ahose grownds raised in he charge fled wlll the Fgual Employment
Oppartanity Comission con be considered by the federal district court under the
federal employment discrimination statutes)

B. Ais my best recoltection that the alleged discriminatory acts eccurred on date(s}
June, 2018 through March, 2020

 

C. —_Thelleve that defendant(s} fehock am:
U isiare still committing these acts against te.
isare not still conuniting these acts agains! me.

D, —_Detendant(s) discriminated apainst me based on sey ictoct al sh appt an explain

rate

color

gendarisex

U religion

[| national origin

ir AE ear of Gri) (only when asserting a ciaim of age diserimination.)
disability or peroetved disebilty trocifedisahity

ailism (Asperger's Syndrome)

E. The facts of my case areas follows. Attach additional pages if needed.

Page dof €
Case 1:21-cv-01563-JMC Document 1 Filed 06/23/21 Page 5 of 6

Pro’Se 7 (Rev. 12/164 Complaint fos Emolormment Deserta

Please see attachment.

(Role: As additonal support for the facts of your claim, yo may altach eo this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevan! state or city human rights division)

JV. Exhaustion of Federal Adminis{rative Remedies

v,

A

Relief

Kt is my best recollection that | filed a charge with the Equa! Employment Opportunity Coramission or
my Equal Employment Opportunity counselor segading the defendant's alleged discriminatory conduct
OD fanteh

dyno 10 9040

 

The Equal Eeuployment Opportunaty Commission ject ent:
has not issued a Notice of Right to Sue letter.
[ issued a Notice of Right to Sue fetter, which I recetved on fn

(Note: Attach a cope of the Notice of Right io Sue lever from the Equnl Eimploviment
Opportinity Commission fo this complaint}

Cnly litigants alleging age diserirnination mast answer thes question.

Since filing my charge of age discreniaation with the Equal Eployment Opparmnity Commission
regarding the de‘endant’s alleged discriminatory conduct ftect ce):

i 60 days or more have elapsed,
(| fess than 60 days fiave elapsed.

State briefly and precisely what damages or other relief the plaintiff asks he cour to order. Do not make legal
arguments. Enclude any basis for claiming thatthe wrongs alleged aze continuing a the present lime. Incbude the
amounts of any actual damages claimed for the acts alleged and the basis for (hese armours. Include any pumiive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actua or punttive
money damages,

hada é
Case 1:21-cv-01563-JMC Document 1 Filed 06/23/21 Page 6 of 6

Pro Se ? (Rev. 12/16; Corplart for Fanplowment Pisersanat or

Please see attachment.

VIL Certification and Closing

Under Federal Rule of Civil Procedue 11, by signing below, | certify to Che best of my knowledge, information,
and belief that (his complaint: (1) is wat being presented for an improper pumpose, such as to harass, cause
amnnecessary delay, or needlessly tacrease the cast of litigation; 2) is supported by existing law or bya
Teafivolous argument for extendmg, modilyme, or reversing existing law; (3) the factsa! contentions have
evidentiary support or, if specifically so identified, wall Skcty have evidentiary support aflera reasonable
opportunity for further investivation or discovery; and (4) the complaint otherwise comptes with the
requirements of Rule 11,

A. For Parties Without an Atiorney
F agree to provide the Clerk's Office with anv changes to my adklness where casc-telated papers may be

served. [ understacd that my failure to keep a current address on file wath the Clerk's Office may result
in the dismissal of my case.

Date of signing: Oez22021

Signatore of Planntiff
Printed Name of Flamtif — Eyohra Ransom

 

 

Ber Attorneys

Date of signing:

Signature of Attorney
Proted Karne of Attomey
Bar Number

 

 

Kame of Law Fire
Street Address
State and Zip Code
Telephone Number
E-anatl Address

 

 

Paget &

i oe coo
